DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant's election with traverse of Species B) in which the first through-opening is etched from the opposite side of the substrate from which the first through-via extends in the reply filed on 08/03/2020 is acknowledged.  The traversal is on the ground(s) that the Examiner made a typographical error as to which claims corresponded to the elected species. The Applicant has correctly noted that it is independent claim 1 which embodies the selected species as opposed to claim 11 which Examiner identified. Accordingly, claims 11-17 are withdraw as pertaining to the unelected Species A.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-6 and 8 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Inohara (US 7,994,641 B2).
Regarding claim 1, Inohara discloses a method comprising:
forming a first through via (16 in Fig. 6A) extending from a first side (top side) of a semiconductor substrate (combination of 10 and 14) into the semiconductor substrate;
after the first through-via is formed, etching the semiconductor substrate from a second side of the semiconductor substrate to form a first through-opening (opening formed in the transition from Fig. 7A to Fig. 7B), wherein the first side and the second side are opposite sides of the semiconductor substrate;
filling the first through-opening with a dielectric material (22a in Fig. 9A) to form a dielectric region; and forming a second through-via (20 in Fig. 10) penetrating through the dielectric region.
Regarding claim 2, the filling the first through-opening with the dielectric material results in a layer of the dielectric material to overlap the semiconductor substrate and the first through-via (see Fig. 9A).
Regarding claim 3, the second through-via has a portion level with the layer of the dielectric material (see Fig. 10).
Regarding claim 4, forming the second through-via comprises:
	etching the dielectric region to form a second through-opening (see transition from Fig. 9A to Fig. 9B); and
	filling the second through-opening with a conductive material to form the second through-via (see Fig. 10).

Regarding claim 6, before the filling the first through-opening with the dielectric material, there is formed a conductive ring (24 in Fig. 9A) in the first through-opening, wherein the conductive ring is on a sidewall of the semiconductor substrate facing the first through-opening.
Regarding claim 8, the first side of the semiconductor substrate can be considered a “front side” of the semiconductor substrate, with an active device (transistor 30, 32, 34, 36) formed at a front surface of the semiconductor substrate.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inohara as applied to claim 1 above, and further in view of Dubin (US 2014/0231986 A1).
Regarding claim 7, Inohara does not disclose that dielectric material in the first through-opening is a polymer. However, it is well known in the art to use polymers as the dielectrics inside such through-.
Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inohara as applied to claim 1, above.
Regarding claim 9, Inohara discloses a grinding process (“polishing” in Col. 5, Line 67) after forming the first through-via and before the etching the semiconductor substrate which exposes the first through-via (see Fig. 3A). Inohara further discloses that the semiconductor substrate is used as a stopper (Col. 6, Line 2) but does not explicitly disclose that the semiconductor substrate is thinned. However, there is a benefit to continuing the polishing step into the semiconductor substrate (thereby thinning the semiconductor substrate) in that it ensures the superfluous conductive material (16a in Fig. 2B) is fully removed from the top surface of 14 in the event that the top surface of 14 is not perfectly flat. It would have been obvious to one having ordinary skill in the art at the time of the invention to continue the polishing step of Inohara partially into the semiconductor substrate, thereby thinning the semiconductor substrate, for this benefit.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inohara as applied to claim 1 above, and further in view of Woo et al. (US 6,657,304 B1).
Regarding claim 10, Inohara further discloses after forming the first through-opening and before the filling the first through-opening with the dielectric material:
forming a conductive ring (24a in Fig. 4B) in the first through-opening. Inohara does not disclose the formation of an isolation ring as claimed. However, it is known in the art to form isolation rings (144 in Fig. 4 of Woo) as the outermost layer in a through-opening. There is a benefit to such isolation rings in that they prevent diffusion of metals to dielectric layers during operation. It would have been obvious to one having ordinary skill in the art at the time of the invention to form an isolation ring in the first .
Claims 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuo et al. (US 2012/0261826 B2) in view of Woo et al. (US 6,657,304 B1).
Regarding claim 18, Kuo discloses a method comprising:
forming a first through-via (left 126 in Fig. 7) penetrating through a semiconductor substrate (combination of 103 and 124);
forming a second through-via (150) penetrating through the semiconductor substrate wherein the second through-via is separated from the semiconductor substrate by a dielectric region (112) and a conductive ring (151);
forming a first redistribution line (redistribution line (not shown) connected to the first through-via in the region between underneath that A-A’ line in Fig. 9; although the first redistribution line is not shown, Kuo discloses that the connection 125 directly contacting the first through-via in Fig. 7 may be a multilayer structure comprising redistribution lines at various levels (¶ 0034));
forming a plurality of redistribution lines at a same level (redistribution lines between line A-A’ and B-B’ in Fig. 9), wherein the plurality of redistribution lines comprise: 
a second redistribution line (redistribution line coupled to 150 in Fig. 9) contacting the first through-via; and
a third redistribution line (the redistribution line (not shown) which is between A’A’ and B’B’ and coupled to the first redistribution line), wherein the first redistribution line is electrically coupled between the first through-via and the third redistribution line. 
Kuo does not disclose a dielectric ring in contact with the semiconductor substrate and the first through-via. However, it is known in the art to form dielectric rings (144 in Fig. 4 of Woo) as the outermost layer in a through-opening. There is a benefit to such dielectric rings in that they prevent 
Regarding claim 19, Kuo further discloses forming an isolation ring (114 in Fig. 7) separating the conductive ring from the semiconductor substrate.
Regarding claim 20, Kuo discloses that the first through-via and the second through-via are formed in separate formation processes (see Figs. 2-7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/C.A.C/               Examiner, Art Unit 2815                                                                                                                                                                                         
/STEVEN B GAUTHIER/              Examiner, Art Unit 2893